                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EVELYCE MUNGIA,

                      Plaintiff,
                                                         CIVIL ACTION
           v.                                            NO. 18-2634


CITY OF PHILADELPHIA et al.,

                      Defendants.


                                       ORDER

      AND NOW, this 29th day of October, 2018, after consideration of Defendant’s

Motion to Dismiss, (ECF No. 14), and Plaintiff’s Response, (ECF No. 16), it is hereby

ORDERED that:

    1. Count II for excessive force is DISMISSED without prejudice against Jackson

        and Nieves.

    2. Count IV for municipal liability is DISMISSED without prejudice against

        Bensalem Township.

    3. Count VI for theft is DISMISSED without prejudice against Jackson and

        Nieves.

    4. Plaintiff may file a Second Amended Complaint, consistent with the attached

        Memorandum, on or before November 13, 2018.

    5. Defendants Sweeney and City of Philadelphia must answer Plaintiff’s Second

        Amended Complaint within the time prescribed by the Federal Rules of Civil

        Procedure.




                                           1
    BY THE COURT:


    /s/ Gerald J. Pappert
    GERALD J. PAPPERT, J.




2
